internal_revenue_service number release date index number -------------------------------------------------- -------------------------------------------- -------------------------------- --------------------------------------------------------- -------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc ita b04 plr-150105-09 date date ty ------- legend legend applicant parent date holding bank-sub ------------------------------------------------------------------------------------------ -------------------------------- -------------------------- ------------------------------ ---------------------- dear ----------------- this responds to your request for a private_letter_ruling dated date on the eligibility of applicant to serve as a qualified_intermediary qi and as a trustee of a qualified_trust qt for like-kind_exchanges under sec_1031 of the internal_revenue_code including for exchanges in which it is a successor to a prior qi following a corporate_reorganization fact sec_1 general information applicant a national banking association and subsidiary of parent provides banking financial and trust services to its customers which include services as trustee to trusts for the benefit of its customers other subsidiaries of parent which also are banks and trust companies provide banking financial and trust services to their customers including services as trustees of trusts for the benefit of their customers one of the services provided by applicant is the facilitation of deferred like-kind_exchanges under sec_1031 of the code applicant serves as a qi as defined in sec_1_1031_k_-1 of the income_tax regulations for many of its customers plr-150105-09 combining of qi and trustee in one entity to accommodate the demand by customers for greater security in sec_1031 exchanges applicant proposes to structure exchanges to utilize qts as defined in sec_1_1031_k_-1 simultaneously with qis as defined in sec_1_1031_k_-1 the qts will hold the exchange_funds during the exchange_period applicant will serve as trustee for these qts and as qi in the same transactions qi merger effective on date parent acquired holding and thereafter dissolved it bank-sub a subsidiary of holding became a subsidiary of parent bank-sub is a national banking association that also serves as a qi in deferred like-kind_exchanges under sec_1031 parent plans to merge bank-sub into applicant pursuant to u s c sec_215a in a transaction intended to qualify as a tax-free reorganization under sec_368 of the code at the time of the reorganization bank-sub will be a party to numerous exchange agreements as qi in this capacity it will hold exchange proceeds resulting from the transfer of relinquished_property by its customers and for which replacement_property is not yet purchased in such cases as a result of the reorganization applicant will succeed to and become custodian of the exchange proceeds held by bank-sub under those exchange agreements applicant will also become a party to the exchange agreements as the successor to bank-sub in the reorganization by operation of u s c sec_215a rulings requested applicant requests rulings concerning whether applicant may simultaneously serve as a qi and as trustee of a qt for the same customer in a single transaction whether applicant’s service or the service by any member affiliate of the same controlled_group as applicant as trustee of a_trust for the benefit of a customer constitutes a routine financial and trust service that will not cause applicant to be a disqualified_person and whether applicant following the merger of bank-sub into applicant will be deemed the same qi as bank-sub with regard to pending like-kind_exchanges for which bank-sub was serving as qi before the merger applicable law sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if plr-150105-09 such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the regulations provides rules for the application of sec_1031 to deferred exchanges exchanges in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property if the taxpayer actually or constructively receives money or property which does not meet the requirements of sec_1031 in the full amount of the consideration for the relinquished_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides several safe harbors the use of which will result in a determination that the taxpayer is not in constructive receipt of money or other_property for purposes of sec_1031 moreover more than one safe_harbor can be used in the same deferred_exchange but the terms and conditions of each must be separately satisfied see sec_1_1031_k_-1 sec_1_1031_k_-1 provides that in the case of a deferred_exchange the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property will be made without regard to the fact that the obligation of the taxpayer's transferee to transfer the replacement_property to the taxpayer is or may be secured_by cash or a cash_equivalent held in a qualified_escrow_account or in a qualified_trust sec_1_1031_k_-1 provides that a qualified_trust is a_trust wherein-- a the trustee is not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 k except that the relationship between the taxpayer and the trustee created by the qualified_trust will not be considered a relationship under sec_267 and b the trust agreement expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held by the trustee as provided in sec_1_1031_k_-1 sec_1_1031_k_-1 of the regulations provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 applies only if the agreement between the taxpayer and the qualified_intermediary plr-150105-09 expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1_1031_k_-1 sec_1_1031_k_-1 provides that a qualified_intermediary is a person who-- a is not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that a disqualified_person is a person described in sec_1_1031_k_-1 k or k sec_1_1031_k_-1 provides that the term disqualified_person includes a person who is the agent of the taxpayer at the time of the transaction for this purpose a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction however the performance of the following services are not taken into account-- i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company sec_1_1031_k_-1 provides that a disqualified_person also includes a person that bears a relationship to the taxpayer described in either sec_267 or sec_707 determined by substituting in each section percent for percent each place it appears sec_1_1031_k_-1 provides that except as provided in sec_1_1031_k_-1 a disqualified_person includes any person bearing a relationship described in either sec_267 or sec_707 determined by substituting in each section percent for percent each place it appears to a person that is an agent as described in sec_1 k - k a fiduciary of a_trust and a beneficiary of such trust is a relationship described in sec_267 and sec_707 u s c sec_215a e provides that with respect to a corporate merger the corporate existence of each of the merging banks or banking associations participating in such merger shall be merged into and continued in the receiving association and such plr-150105-09 receiving association shall be deemed to be the same corporation as each bank or banking association participating in the merger all rights franchises and interests of the individual merging banks or banking associations in and to every type of property real personal and mixed and choses in action shall be transferred to and vested in the receiving association by virtue of such merger without any deed or other transfer the receiving association upon the merger and without any order or other action on the part of any court or otherwise shall hold and enjoy all rights of property franchises and interests including appointments designations and nominations and all other rights and interests as trustee executor administrator registrar of stocks and bonds guardian of estates assignee receiver and committee of estates of lunatics and in every other fiduciary capacity in the same manner and to the same extent as such rights franchises and interests were held or enjoyed by any one of the merging banks or banking associations at the time of the merger analysi sec_1 combined use of one entity as qi and as trustee of a qt in the same transaction at the request of customers applicant wishes to combine its services as qi and as trustee of qts more than one safe_harbor may be used in the same deferred_exchange provided that the terms and conditions of each are satisfied sec_1_1031_k_-1 for applicant to be the trustee of a qt it may not be a disqualified_person as defined in sec_1_1031_k_-1 and the trust agreement must expressly limit the exchanger’s rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held by the trustee for applicant to be qi it may not be a disqualified_person as defined in sec_1_1031_k_-1 the exchange_agreement must expressly limit the exchanger’s rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash_equivalent held by applicant as qi and as required by the exchange_agreement applicant as qi must acquire the relinquished_property from the exchange customer transfer the relinquished_property acquire the replacement_property and transfer the replacement_property to the exchange customer if all of these requirements are satisfied by applicant in a transaction it will be both the qi and the trustee of a qt in that transaction the fact that applicant serves in both capacities in the same transaction is not a disqualification of either safe_harbor and will not make applicant a disqualified_person the trustee function by banks as routine trust and financial services applicant represents that it provides banking financial and trust services to its customers including services as trustee of trusts for the benefit of its customers applicant serves as qi for many of these same customers in addition other subsidiaries of parent in the same controlled_group as applicant are also banks and trust companies these affiliated entities also provide banking financial and trust services to their customers including services as trustees of trusts for the benefit of plr-150105-09 their customers applicant is asking for a ruling that these relationships both between itself and its own customers as trustee and beneficiary and between affiliated entities and its exchange customers will not result in applicant’s classification as a disqualified_person service as a trustee by a bank or trust company constitutes a routine financial or trust service by a financial_institution within the meaning of sec_1_1031_k_-1 of the regulations under this regulation such services are not taken into account for purposes of classifying an entity as a disqualified_person therefore service by applicant as trustee for the benefit of a customer in an exchange transaction will not cause it to be treated as a disqualified_person with respect to a customer for the same reason applicant will not be considered a disqualified_person with respect to a customer merely because an entity in the same controlled_group as applicant performs trustee services for the customer status of a successor qi following a merger while an exchange is pending under sec_1_1031_k_-1 of the regulations when a taxpayer uses a qi to facilitate a like- kind exchange under sec_1031 the taxpayer is considered to have engaged in the exchange with the qi consequently the qi which is the transferee of the relinquished_property and the qi which is the transferor of the replacement_property must be the same person in the case of the merger of bank-sub into applicant under u s c sec_215a e every type of property and chose_in_action of bank-sub will be transferred to and vested in applicant by virtue of the merger without any deed or other transfer bank-sub’s rights and obligations under all of its contracts will continue in applicant and applicant will be deemed to be the same party as bank-sub under those contracts most important applicant shall hold and enjoy all rights of property franchises and interests including appointments designations and nominations and all other rights and interests as trustee executor administrator and in every other fiduciary capacity in the same manner and to the same extent as such rights franchises and interests were held or enjoyed by bank-sub as a merging bank at the time of the merger thus under u s c sec_215a e applicant is treated as the same person as bank-sub for purposes of pending like-kind_exchanges in which bank-sub served a qi under sec_1031 prior to the merger therefore applicant may serve as qi for like-kind_exchanges initiated by bank-sub prior to the merger and conclude the transaction as if it were the same qi ruling sec_1 applicant will not be a disqualified_person as defined in sec_1_1031_k_-1 of the regulations with regard to applicant’s service as a qi for a customer as a result of applicant also serving as a trustee of such customer’s qt plr-150105-09 banking and trust services as a trustee performed by applicant or by any bank or trust company that is a member of the same controlled_group as applicant as determined under sec_267 of the code substituting percent for percent where it appears will constitute routine financial and trust services by a financial_institution within the meaning of sec_1_1031_k_-1 thus the performance of such services by applicant or any other bank or trust company in the same controlled_group as applicant for its exchange customers will not cause applicant to be a disqualified_person within the meaning of sec_1_1031_k_-1 after the merger of bank-sub into applicant applicant will be regarded as the same person as bank-sub for purposes sec_1_1031_k_-1 with respect to exchanges for which bank-sub is serving as qi at the time of the merger accordingly for exchanges pending at the time of the merger for which bank-sub is serving as qi applicant will be considered the transferee of the relinquished_property caveats except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the applicant requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the applicant and accompanied by a penalty of perjury statement plr-150105-09 executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting cc
